Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rackham H. Karlsson, Registration No. 77, 609, on July 14, 2021.

The application has been amended as follows: 

Claim 25 has been amended as follows:
25.     (Currently Amendment) A video messaging system comprising:
a software application;
at least one mobile user device for operating the software application;
a media storage and delivery platform;
a wireless telecommunication network;
at least one third party messaging service platform; and
wherein the video messaging system is adapted to perform operations comprising:
(a)  receiving and storing, at a predetermined media storage, at least one media content file;
(b)  generating at least one metafile associated with the at least one media content file, the metafile being provided in Extensible Markup Language (XML) format at a file size that is less than or equal to a predetermined file size limit, and comprising at least
(i) 	a first Uniform Resource Locator (URL) of the at least one media content file,
(ii)	one or more first autonomously actionable instructions, adapted to effect transfer of the at least one media content file from the predetermined media storage to the at least one mobile device, and
(iii)	one or more second autonomously actionable instructions, adapted to effect creation of a dynamically adaptable media player interface, or one or more third autonomously actionable instructions, adapted to dynamically modify one or more interface characteristics of a media player application provided on said at least one mobile device;
(c)	transmitting, via push technology, at least one metafile to the at least one mobile device, utilising the at least one third party messaging platform;
(d)	responsive to the one or more first autonomously actionable instructions, downloading, via pull technology, the at least one media content file from the predetermined media storage to the at least one mobile device, utilising said wireless telecommunication network subject to a predetermined first condition;
(e) responsive to completing the download of the at least one media content file, notifying availability of the at least one media content file at the at least one mobile user device, and
(f)  responsive to a predetermined user input, accessing the at least one media content file utilising a media player application provided on the at least one mobile user device.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 5 - 10, 12 - 16, 18, 20 - 25 are pending.  
Claims 1, 25 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving and storing predetermined set of media content files, wherein generating a metafile associated with the media content files, and wherein the metafile comprises the Extensible Markup Language (XML) format and a file size that is less than or equal to a predetermined file size, and wherein comprising at least the following: (i) a first Uniform Resource Locator (URL) associated with the media content file, and (ii) a first set of autonomously actionable instructions, adapted to effect the transfer of the media content file to mobile user devices, and (iii) a second set of autonomously actionable instructions, adapted to effect the creation of a dynamically adaptable media player interface, or a third set of autonomously actionable instructions, adapted to dynamically modify interface characteristics of a media player provided on mobile devices, and (c) transmitting utilizing a third party messaging service and push technology, the metafile to mobile user devices, and (d) responsive to the first set of autonomously actionable instructions, downloading utilizing pull technology, the media content file from media storage utilizing said wireless telecommunication network subject to a predetermined first condition, and (e) responsive to completing the download of the media content file, notifying the availability of 1, 2, 5 - 10, 12 - 16, 18, 20 - 25.  
  
Claims 2, 5 - 10, 12 - 16, 18, 20 - 24 are allowed due to allowed base claim 1.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                 7-16-2021Primary Examiner, Art Unit 2443